DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENDOH et al (US 2004/0022421) in view of MIURA et al (US 2011/0157019).
Regarding claim 13, ENDOH discloses a smart mouse (abstract), comprising: a memory (Figure 6, 10; paragraph 197, 220); at least one processor (Figure 6, 10; paragraph 197, 220); a communication interface communicatively coupled to the at least one processor (Figure 10, 15; paragraph 221-229); one or more pressure sensitive 
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ENDOH and SAFAI further discloses wherein the one or more pressure sensitive clickable components are configurable to detect a clicking activity associated with the user of the smart mouse (ENDOH – paragraph 83-85; SAFAI – paragraph 39-41). 
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ENDOH further discloses wherein the at least one physical sensor is configurable to detect an electrothermal activity associated with the user of the smart mouse (paragraph 173-182).

Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of ENDOH and SAFAI further discloses further comprising an infrared beam, wherein the smart mouse is configurable to detect, based on the infrared beam, a movement activity of the smart mouse associated with the user of the smart mouse (SAFAI - paragraph 39-41).
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENDOH et al (US 2004/0022421) in view of MIURA et al (US 2011/0157019) and further in view of RAM (US 2006/0007151).
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of ENDOH and SAFAI does not expressly disclose further comprising an image capturing device, wherein the image capturing device is configurable to capture an image of an activity in a vicinity of the smart mouse.  In a similar field of endeavor, RAM discloses further comprising an image capturing device, wherein the image capturing device is configurable to capture an image of an activity in a vicinity of the smart mouse (paragraph 189, 199).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of ENDOH and SAFAI to include the teachings of RAM, since RAM states that such a modification would allow modification of an input device based on user .
Allowable Subject Matter
Claims 1-12, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, 19, and dependents, prior art of record fails to disclose alone or in combination configuration of keyboard and associated switching means for activating and deactivation of keys, sensor, and capturing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624